Citation Nr: 1203236	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a right knee disorder, including as secondary to multiple sclerosis.

3.  Entitlement to service connection for muscle spasms, including as secondary to multiple sclerosis.

4.  Entitlement to service connection for a colon disorder, including as secondary to multiple sclerosis.

5.  Entitlement to service connection for an eye disorder, including as secondary to multiple sclerosis.

6.  Entitlement to service connection for bilateral leg weakness with foot drop, including as secondary to multiple sclerosis.

7.  Entitlement to service connection for urinary dysfunction, including as secondary to multiple sclerosis.

8.  Entitlement to service connection for weakness of the right and left upper extremities, including as secondary to multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's neighbor


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Although this appeal has been certified for appellate review of the Veteran's petition to reopen the primary claim of service connection for multiple sclerosis and certain secondary disorders, the record indicates that the Veteran's original claims folder, including his service treatment records were misplaced and the RO has determined through a formal finding that they are unavailable.

In these circumstances, the Board is unable to ascertain the bases of the prior denials of service connection and the dates of these decisions. Because these findings would be critical to a determination of whether the Veteran has submitted new and material evidence sufficient to reopen his claims, this appeal will be reviewed as involving the Veteran's original claims of service connection, and the Veteran will not be compelled to provide new and material evidence to reopen the claims. See Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991) (In sum, that VA has a heightened duty to assist a claimant in developing his claim when the Veteran's service treatment records are not available for any reason; and VA's duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule). 

The claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran alleges that the symptoms of his multiple sclerosis began in service.  He further alleges that he has been diagnosed with disorders that are secondary to his multiple sclerosis.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4)(2011); see Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2) , VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim."). 

Service connection for multiple sclerosis may be established if the disease manifested itself to a compensable degree within 7 years of discharge from active service. 38 C.F.R. § 3.307 (2011).  Treatment records reflect that the Veteran was diagnosed with multiple sclerosis in 1984, with symptoms noted in 1983.  

Although the diagnosis occurred 12 years after the Veteran's discharge from service, he was treated in 1972 (one year after discharge) for seizures, anxiety spells, and hysteria, all of which he considers to be early symptoms of his multiple sclerosis.  Additionally, the Veteran testified that during service, he experienced headaches, fatigue, dizziness, and urinary infections.  Moore v. Derwinski, 1 Vet. App. 401 (1991). "VA regulations do not provide that service connection can only be shown through medical records, but rather allow for proof through lay evidence." Smith v. Derwinski, 2 Vet. App. 147, 148 (1992). The Veteran should be informed of secondary sources that can be used to substantiate his claim. 

The Veteran is competent to report symptoms he experiences. Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995)). "Competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience." Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

At the July 2011 Board hearing, the Veteran testified that he received treatment from the following facilities: Lorain Community Hospital, from 1971 to 1972; St. Joseph's Hospital in Lorain, Ohio from 1971 to 1972; Amherst Hospital in Amherst, Ohio; Grafton City Hospital in Grafton City, West Virginia; West Virginia University Hospital in 1972; Clarksburg VA Medical Center in 1972; John Barb, M.D., in Amherst, Ohio from 1983; and Dr. Fernando at Lorain Community Hospital from 1983.  These records have not been associated with the claims file.  

Additionally, the Veteran testified at the July 2011 Board hearing that he was in receipt of Social Security disability benefits.  The RO must seek to obtain the associated Social Security Administration (SSA) records. See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010). 

The Veteran has also filed for service connection for a right knee disorder, muscle spasms, a colon disorder, an eye disorder, bilateral leg weakness with foot drop, urinary dysfunction, and weakness of the right and left upper extremities, all as secondary to his multiple sclerosis.  These clams are inextricably intertwined with his claim for service connection for multiple sclerosis. See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Therefore, the claims are being remanded to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for multiple sclerosis, a right knee disorder, muscle spasms, a colon disorder, an eye disorder, bilateral leg weakness with foot drop, urinary dysfunction, and weakness of the right or left upper extremities that is not evidenced by the current record. Specifically, the RO must attempt to collect records from the following facilities: 

a. Lorain Community Hospital, from 1971 to 1972; 

b. St. Joseph's Hospital in Lorain, Ohio from 1971 to 1972; 

c. Amherst Hospital in Amherst, Ohio; 

d. Grafton City Hospital in Grafton City, West Virginia; 

e. West Virginia University Hospital in 1972; 

f. Clarksburg VA Medical Center in 1972; 

g. John Barb, M.D., in Amherst, Ohio from 1983; and 

h. Dr. Fernando at Lorain Community Hospital from 1983.

The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. The RO/AMC will advise the Veteran of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264   (1992); see Washington, supra (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody.").   

3. The RO/AMC should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examination(s) detailed below, to be conducted by a neurologist, at a location to be coordinated with the Veteran, who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must opine:

i. Whether the Veteran's multiple sclerosis had its onset during, or within seven years after, discharge from service.  

ii. The examiner's attention is called to the following:

The February and March 1972 records of seizures;

The August 1972 psychological report; and

The Veteran's July 2011 testimony that he experienced headaches, fatigue, dizziness, and urinary problems during service.

iii. In making this determination, the examiner is to use any and all indicated evaluations, studies and tests deemed necessary by the examiner.

f. If the examiner opines that the Veteran's multiple sclerosis had its onset during service or within seven years after discharge from service, the examiner shall further opine whether the Veteran has the following disorders secondary to his multiple sclerosis:

i. a right knee disorder, 

ii. muscle spasms, 

iii. a colon disorder, 

iv. an eye disorder, 

v. bilateral leg weakness with foot drop, urinary dysfunction, and 

vi. weakness of the right or left upper extremities.

5. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6. The RO/AMC's attention is called to the provisions of 38 C.F.R. § 3.307(c), which specifies that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 

7. The RO/AMC must then readjudicate the claims of service connection for multiple sclerosis, a right knee disorder, muscle spasms, a colon disorder, an eye disorder, bilateral leg weakness with foot drop, urinary dysfunction, and weakness of the right or left upper extremities to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

His claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

















Department of Veterans Affairs


